SHORES, Justice.
Robert Twyman, Jr., sued Steve Giddens on August 30, 1988, alleging violation of his civil rights and seeking damages pursuant to 42 U.S.C. § 1983. The case was dismissed on July 11, 1990, for failure to prosecute. Twyman filed a motion for relief from judgment under Rule 60(b)(6), A.R.Civ.P., which was denied by the trial court, again because the plaintiff failed to appear and prosecute. Twyman appeals the denial of his motion.
In Selby v. Money, 403 So.2d 218, 220 (Ala. 1981), this Court said as follows:
“A dismissal for want of prosecution is within the discretion and inherent power of the trial court. Link v. Wabash R. Co., 370 U.S. 626, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962). The granting of a dismissal will be reversed only if an abuse of discretion is shown. See Smith v. Wilcox County Board of Education, 365 So.2d 659 (Ala.1978); 9 Wright & Miller, Federal Practice & Procedure, § 2370 (1976) (2d ed.).”
We have carefully examined the record in this case, and we find no abuse of discretion by the trial court. We affirm the judgment of the trial court on the authority *1308of Rule 41(b), A.R.Civ.P., and Selby v. Money, supra.
AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.